MEMORANDUM **
P.F. Lazor, a California state prisoner, appeals pro se the district court’s denial of his application for leave to proceed in for-ma pauperis pursuant to 28 U.S.C. § 1915(a). We have jurisdiction pursuant to 28 U.S.C. § 1291. We review for abuse of discretion, O’Loughlin v. Doe, 920 F.2d 614, 616 (9th Cir.1990), and we affirm.
The district court did not abuse its discretion in denying Lazor’s application to proceed in forma pauperis because the record shows that Lazor has, on three or more prior occasions, brought an action that was dismissed as frivolous, malicious, or for failure to state a claim. See 28 U.S.C. § 1915(g).
Lazor’s contention that he faces “imminent danger of serious physical injury,” and is therefore exempt from 28 U.S.C. 1915(g) is not persuasive.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.